Citation Nr: 0335938	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) rating for post 
operative right inguinal hernia with residual scar.

2.  Whether the veteran filed a timely notice of disagreement 
with the assignment of an effective date of March 22, 1999 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963, from October 1963 to September 1969, and from September 
1970 to January 1983.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 

In a July 2002 letter, the veteran indicated that he thought 
that there was clear and unmistakable error in an April 1999 
rating decision for its failure to assign an effective date 
prior to March 22, 1999 for the grant of a TDIU.  This claim 
is referred to the RO for appropriate action.


REMAND

The veteran asserts that he is entitled to a compensable 
rating for post operative right inguinal hernia with residual 
scar.  Additionally, he claims that he is entitled to a 
separate rating for the residual scar.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO sent the veteran a VCAA notice letter in July 2001.  
However, this letter indicated to the veteran that the RO was 
considering a claim for service connection.  The veteran, 
however, is seeking an increased rating for his hernia/scar 
disability.  Additionally, this letter informed the veteran 
that he had 60 days to submit additional information or 
evidence.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Since the July  2001 letter to the veteran was inadequate in 
failing to inform the veteran of the type of information and 
evidence necessary to substantiate his increased rating 
claim, and incorrectly informed him that he had only 60 days 
to submit such evidence, the case must be remanded to the RO 
to inform the veteran of the proper type of information and 
evidence necessary to substantiate his increased rating 
claim, and notwithstanding the information previously 
provided, that he is allowed a full year to respond to a VCAA 
notice.

The Board notes that the veteran has not had a VA examination 
of his residual hernia scar since March 1983.  A more current 
examination of the veteran's residuals of a post operative 
hernia with scar is necessary.  The Board also notes the 
schedular criteria for evaluating disabilities of the skin 
were amended during the pendency of the appeal.  Accordingly, 
the RO must adjudicate the veteran's increased rating claim 
with consideration of all revised criteria for the rating of 
skin disorders. 

In March 2001, the veteran submitted a notice of disagreement 
with respect to an April 1999 rating action.  The veteran 
asserted that he should have been granted an effective date 
prior to March 22, 1999 for the grant of a TDIU.  By letter 
in July 2002, the RO informed the veteran that he could not 
appeal the assignment of March 22, 1999 as the effective date 
for the grant of a TDIU, because he had not filed a notice of 
disagreement within a year of the April 1999 rating action.  
Later in July 2002, the veteran submitted his notice of 
disagreement with respect to the July 2002 RO denial letter.  
The RO has yet to issue the veteran a statement of the case 
on the issue of whether the veteran filed a timely notice of 
disagreement with the assignment of an effective date of 
March 22, 1999 for the grant of a TDIU.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2003); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F. 
3rd 1334 (Fed Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The RO should take 
appropriate action in this case to comply 
with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  In particular, the RO should 
issue a letter to the appellant 
addressing the increased rating issue on 
appeal, and properly setting forth the 
specific information and evidence 
necessary to substantiate the claim, and 
notifying the appellant of which specific 
evidence, if any, the appellant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.

2.  The veteran should be scheduled for a 
VA examination of the post operative 
right inguinal hernia, including residual 
scar.  The examiner is requested to 
report clinical findings pertaining to 
the post operative hernia scar, including 
the size of the scar and the degree of 
disfigurement caused by the scar.  The 
length and width of the scar should be 
specified and whether the scar is 
elevated or depressed on palpation; 
adherent to underlying tissue; involves a 
hypo or hyperpigmented area exceeding 6 
square inches; and whether there is 
abnormal skin texture, underlying soft 
tissue missing or skin that is indurated 
and inflexible in an area exceeding 6 
square inches.  The examiner should also 
indicate whether there is any limitation 
of function caused by the scar.

3.  The RO should readjudicate the 
veteran's claim for a compensable rating 
for post operative right inguinal hernia 
with residual scar.  This should include 
considering whether the veteran should be 
granted a separate compensable rating for 
his residual hernia surgery scar, with 
consideration of all revised criteria for 
the rating of skin disorders, and the 
criteria for that rating of skin 
disorders in effect prior to August 30, 
2002.  

4.  The RO must issue a statement of the 
case concerning the issue of whether the 
veteran filed a timely notice of 
disagreement with the assignment of an 
effective date of March 22, 1999 for the 
grant of a TDIU.  The statement of the 
case should contain all applicable laws 
and regulations.

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.   


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



